Citation Nr: 0636573	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-05 794	)	DATE
	)
	)

On appeal from a Decision Certified by the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to January 
1980 and from May 1981 to May 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought.  

The record reflects that the veteran was scheduled for a 
hearing in Washington, D.C. before a Veterans Law Judge in 
October 2006, but he failed to report for this hearing and 
has yet to show good cause for his failure to report.  
Accordingly, the Board considers that the request for a 
hearing has been withdrawn.  The Board also notes that the 
veteran's dispute as to the validity of an overpayment will 
be addressed in a separate decision.

The appeal for entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.

The claim for entitlement to service connection for PTSD was 
filed in February 2003.  Although several VCAA notices were 
provided to the veteran, a careful review of the file shows 
that the veteran was never furnished with an adequate VA 
letter outlining the applicable duty to notify and duty to 
assist provisions of the VCAA with respect to his claim for 
PTSD.  As such, the veteran should be provided with the 
requisite VCAA letter.  See 38 U.S.C.A. § 5103(a) and (b) 
(West 2002 & Supp. 2005) and Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for 
entitlement to service connection for 
PTSD, the AMC must provide all applicable 
VCAA notices in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp 2005), and any other 
applicable legal precedent.  Such notice 
should specifically apprise the veteran 
of the evidence and information necessary 
to substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that the 
claimant provide any evidence in his/her 
possession that pertains to the claims as 
explicitly required by 38 C.F.R. § 
3.159(b).  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  A record of this 
notification must be incorporated into 
the claims file.

2.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



